W. JONES, Justice.
I. STATEMENT OP THE FACTS AND PROCEDURAL HISTORY
Ms. Elliott and Mr. Roark represented Dwight Douglas Rice, a criminal defendant in State v. Rice, Case No. H0500227. In that case, prosecuted by Ms. Armstrong, Rice was charged with enticing children over the Internet, and subsequently found guilty.
On Friday, July 22, 2005, the court held an in-ehambers meeting regarding the prosecution’s request for information on the anticipated testimony of a potential witness of the defense. At this hearing, the district court ruled as follows:
So, what I am going to do is I am going to order that the Defense will either provide access to their expert to allow the State to interview the expert with regard to his opinion and the basis of those opinions prior to trial or in the alternative the Defense shall provide to the State a summary of testimony which it anticipates it will elicit from its expert witness and the basis of the witness’s opinions.
Given this choice, Ms. Elliott agreed that she “would produce a summary.” On Monday July 25, 2005, the district court formally entered its order, adding additional substance (indicated in italics below):
[T]he court orders that the defense must either make its expert available for interview by the state as to his anticipated testimony or opinions or defense counsel may provide to the state a written summary of the substance of the testimony of the witness. Such a summary must be adequate to allow the state to be aware of the basis of the expert’s opinion. Failure to provide such an adequate summary or to allow the interview of the witness will result in the court continuing the trial after the expert renders his opinion to allow the state at least two days time to prepare for cross-examination and financial sanctions to reimburse the state for any costs incurred in delaying the trial.
The next morning on July 26, 2005, the district court — presumably referring to its order on the previous day that the defense produce a witness summary or report— asked Ms. Elliott whether she had provided any additional information to the State regarding the defense’s witness, and Ms. Elliott indicated that she had not. The court immediately took a recess and upon returning, with no further discussion, the district court then summarily found Ms. Elliott in criminal contempt of court: “I find the defense counsel in criminal contempt of the court. The Court will reserve punishment until the conclusion of trial. It appears that there has been a willful disobeying of the Court’s order----”
The district court eventually provided Ms. Elliott the opportunity to explain her actions on Monday, July 26,2005.
She then stated that she
relied upon the court’s ruling when the court said failure to provide such an adequate summary or to allow interview of the witnesses will result in [the] court continuing the trial after the expert renders his opinion to allow the State at least two day’s time to prepare for cross-examination and financial sanction to reimburse the State for any cost incurred in delaying the trial.
She further explained that she believed that the order was “three-fold,” as she believed it allowed her to select among an “interview, or a summation, or ... a leeway of two days granted if the witness was (sic) called and that the defense would pay the cost of that.” In the district court’s Order Re: Finding of Contempt, it stated that it did not find credible Ms. Elliott’s explanation, and that “having it her way was more *556important than the inconvenience caused to citizen jurors, opposing counsel, and witnesses and any disruption that might occur in the court’s calendar.” The parties do not dispute that the defense never called the witness on whom the supposedly-disruptive missing report or summary was lacking. In addition, the supposedly-inconvenienced jury had yet to be sworn.
II. STANDARD OP REVIEW
In In re Weick, 142 Idaho 275, 127 P.3d 178 (2005), this Court stated the standard under which it reviews contempt sanctions:
The sanction or penalty imposed under a contempt order is reviewed under an abuse of discretion standard. The determination of whether a sanction or penalty should be imposed is within the discretion of the trial court. This Court does not weigh the evidence, but rather reviews the district court’s findings to determine [whether] they are supported by substantial and competent evidence. Evidence is regarded as substantial if a reasonable trier of fact would accept it and rely upon it in determining whether a disputed point of fact has been proven. When the trial court exercises its discretion, this Court will not interfere unless the lower court clearly abused its discretion.
In re Weick, 142 Idaho at 278, 127 P.3d at 181 (internal citations omitted).
Although the trial court has discretion over whether to impose a sanction, it only has discretion to impose a sanction insofar as the application of its discretion yields its conclusion of guilt beyond a reasonable doubt. Steiner v. Gilbert, 144 Idaho 240, 246, 159 P.3d 877, 883 (2007) (“To impose a sanction in a case involving criminal contempt, the trial court must find all of the elements of contempt beyond a reasonable doubt.”).
III. ANALYSIS
The definition of “willful” is “ ‘an indifferent disregard of duty” or ‘a remissness and failure in performance of a duty but not a ‘deliberately and maliciously planned dereliction of duty,’ ” and this definition “applies to contempt proceedings.” In re Weick, 142 Idaho at 281, 127 P.3d at 184 (2005). In other words, an order must be violated willfully in order to hold in contempt one who violated the order.
Because Ms. Elliott complied with the district judge’s order, she did not willfully violate it. The order provided four options: (1) elect not to call the witness; (2) supply a summary to the State; (3) make the witness available to the State; (4) delay a decision on the issue and then pay the costs of doing so if she chose to call the witness. Wfiien Ms. Elliott chose the fourth option, she complied with the order.
Because she complied with the order, she should not be held in contempt of court for failing to comply with it.
The State argues that the district court did not intend to make the trial delay with payment of the cost of the delay an available option, but rather that provision of the order was a penalty or sanction for failure to make the witness available for interview or to provide a summary of testimony. At best that is a possible interpretation of the order. Nevertheless, Ms. Elliott’s interpretation of the order is also a reasonable interpretation of the order. To find a person in criminal contempt for willfully disobeying a court order, the order must be clear and unequivocal. See United States v. Fleischman, 339 U.S. 349, 370-71, 70 S.Ct. 739, 750, 94 L.Ed. 906, 918-19 (1950) (Douglas, J., dissenting) (“failure to take action required by an order can be punished only if the action is clearly, specifically, and unequivocally commanded by that order.”); see also Terminal R. Ass’n of St. Louis v. United States, 266 U.S. 17, 29, 45 S.Ct. 5, 8, 69 L.Ed. 150, 155 (1924) (“In contempt proceedings ... a decree will not be expanded by implication or intendment beyond the meaning of its terms when read in the light of the issues and the purpose for which the suit was brought, and the facts found must constitute a plain violation of the decree so read.”). At the very least, this Court cannot say that the order of the court was clear and unequivocal or not susceptible to different reasonable interpretations.
*557This case seems to be nothing more than a legitimate misunderstanding between the court and counsel as to what was expected. Under such circumstances, there was no justification for summarily imposing criminal contempt upon Ms. Elliott, especially when there was nothing to indicate the court did not consider counsel’s interpretation of the order as providing an alternative means of compliance until after the choice was made and certainly no indication that the court would consider that interpretation to result in criminal contempt until the court summarily imposed the contempt without any advance notice.
Since counsel’s interpretation of the order was a reasonable interpretation, the Court cannot find that there was any willful disobedience of the order and therefore the district court’s finding of contempt of court is vacated. Since the Court concludes that this controversy resulted from a mutual misunderstanding of the court’s order, no attorney’s fees are awarded. Costs to appellant.
IV. CONCLUSION
For the foregoing reasons, we vacate the district court’s finding of Ms. Elliott in contempt of court, and award costs to Ms. Elliott.
Justices BURDICK and J. JONES concur.